DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species E. coli in claim 15, in the reply filed on 122 June 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-15 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/CN2016/102942 filed 21 October 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 December 2020, 05 May 2020 and 16 July 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
The disclosure is objected to because of the following informalities: there appears to be a typographical error on p. 6 of the specification, in Example 4, wherein the concluding paragraph of Example 4 states that “Rebaudioside C” is produced (rather than Rebaudioside J).  
Appropriate correction is required.

Claim Objections
The claims as submitted (1-15) are objected to because the Abstract should commence on a separate page and are not to be included with the claims.

Claims 5-8 are objected to because of the following informalities:  the preferred reference to a sequence in the sequence listing is simply to reference as: comprising (or consisting of) SEQ ID NO: 2.  With regard to the % of amino acids that are the same, it would be more accurate to state it as a percent identity (rather than % consistent with); e.g. ‘wherein the amino acid sequence UGT-B from Oryzia sativa comprises at least 60% identity to SEQ ID NO: 2.’  

Claim 15 is objected to because of the following informalities:  each of the species names in claim 15 should be italicized.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “A method of preparing Rebaudioside J using an enzymatic method, wherein rebaudioside A is used as a substrate; and in the presence of a glycosyl donor, Rebaudioside J is produced by means of a reaction under the catalysis of recombinant cells containing EDP-glycosyltransferase and/or UDP-glycosyltransferase prepared therefrom.”
The claim is deemed indefinite because a method/process that does not set forth any steps involved in the process are held as indefinite (See MPEP 2173.05(q)).  Here, the claim states the method uses an enzymatic method, and Reb A is used as a substrate, however, there is no step which actually places Reb A in contact with any enzyme.  In addition, the term “by means of” is unclear as is not clear if Applicant’s are intending this to be a means-plus-function limitation of 35 U.S.C. 112(f).  
The Examiner suggests to draft something similar to:  An enzymatic method for preparing Rebaudioside J, comprising contacting recombinant cells comprising an UDP-glycosyltransferase and/or UDP-glycosyltransferase prepared therefrom with a 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims in their broadest are drawn to a an enzymatic method for preparing Rebaudioside J, comprising contacting recombinant cells comprising an UDP-glycosyltransferase and/or UDP-glycosyltransferase prepared therefrom with a rebaudioside A substrate and a glycosyl donor to form a reaction system and allowing the reaction system to convert Rebaudioside A to Rebaudioside J; with dependent 
In University of Calfornia v. Eli Lilly & Co., 43 USPQZd 1938, the Court ofAppeals for the Federal Circuit has held that “A written description of an inventioninvolving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, (or) chemical name,’ of the claimed subjectmatter sufficient to distinguish it from other materials". As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e.,
structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function
other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was inpossession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described arerepresentative of the entire genus. Thus, when there is substantial variation within thegenus, one must describe a sufficient variety of species to reflect the variation within thegenus.
The recitation of an UDP-glycosyl transferase or those having at least 60-90% identity to SEQ ID NO: 2 and that converts Reb A to Reb J, fails to provide sufficient description of the genus of enzymes of the method because it merely describes the 
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that: “in claims to genetic material, however a generic statement such as ‘vertebrate insulin CDNA’ or ‘mammalian insulin cDNA,’ without more, is not an adequate written description of thegenus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genusthat distinguish them from others. One skilled in the art therefore cannot, as one can dowith a fully described genus, visualize or recognize the identity of the members of the genus.” 
Similarly with the claimed genus of “UGT” enzymes that converts rebaudioside A to rebaudioside J, the functional definition of the genus does not provide any structural information commonly possessed by members of the genus which distinguish the protein species from other proteins such that one can visualize or recognize the identity of the members of the genus. 
With the aid of a computer, one of skill in the art could identity all of the polypeptides having 60-90% identity to SEQ ID NO: 2, however, the specification and the prior art do not teach which amino acids are essential for function and which can be varied and still maintain function to convert Reb A to Reb J. 
An important consideration is that structure is not necessarily a reliable indicator of function. In the instant case, there is no disclosure relating similarity of structure to conservation of function. Conservation of structure is not necessarily a surrogate for 

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing Reb J from Reb A, the method comprising contacting recombinant cells comprising an UDP-glycosyltransferase and/or UDP-glycosyltransferase prepared therefrom with a rebaudioside A substrate and a UDP-rhamnose glycosyl donor to form a reaction system and allowing the reaction system to convert Rebaudioside A to Rebaudioside J, wherein the UDP-glycosyltransferase is UGT-B from O. sativa comprising SEQ ID NO: 2, does not reasonably provide enablement for a method for producing Reb J from Reb A, the method comprising contacting recombinant cells comprising any UDP-glycosyltransferase and/or UDP-glycosyltransferase prepared therefrom with a rebaudioside A substrate and any glycosyl donor to form a reaction system and allowing the reaction system to convert Rebaudioside A to Rebaudioside J.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.


	The claims in their broadest are to an enzymatic method to produce Reb J from the substrate Reb J through the catalysis of a UDP-glycosyltransferase acting on said Reb A in the presence of a glycosyl donor to produce Reb J.  The direction and guidance provided in the specification, however, only utilizes a single UDP-glycosyltransferase, e.g. UGT-B from O. stavia (also known as EUGT11) comprising SEQ ID NO: 2 and in the presence of UDP-rhamnose which ensures the correct glycosyl linkage in the correct place on Reb A to convert it to Reb J.  This single example, however, does not direct one skilled in the art to other UDP-
As such, the breadth of claims exceed that which is enabled because the amount of direction and guidance in the specification and working examples coupled with what is known in the art suggests that the instant method claims will be highly unpredictable thus leading one skilled in the art to a huge amount of undue experimentation, despite the high level of skill of said artisan.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        19 August 2021